Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-13-00338-CR
                                   No. 04-13-00339-CR

                                Elias Esequiel VASQUEZ,
                                         Appellant

                                            v.
                                           The
                                   The STATE of Texas,
                                         Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                       Trial Court Nos. 11-CRS-270 & 11-CRS-272
                        Honorable Ana Lisa Garza, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED.

      SIGNED December 10, 2014.


                                              _____________________________
                                              Sandee Bryan Marion, Justice